Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 03/02/2021.  Presently claims 1, 3-4, 6-12 and 14-15 are pending. Claims 2, 5 and 13 have been canceled. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon the Applicant’s amendments.
Applicant's arguments filed 03/02/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered and they are persuasive, however a new Claim Rejections - 35 USC § 103 based upon the Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (US4662571A).

Regarding claim 1, MacDonald disclose a feed hopper distribution device ((fig.1: (7) and (9)) for feeding material to be crushed to a rotor (fig.1: (4)) of a vertical shaft impact crusher (abstract and fig.1) (col.1 lines 10-13) (col.2 lines 11-57), 
the feed hopper distribution device ((fig.1: (7) and (9)) being arranged to be mounted in and to form part of a feed hopper means feeding the material to be crushed to the rotor (fig.1 and abstract), 
the feed hopper means including an inner hopper (fig.1: (9)) and an outer hopper (fig.1: (7)),  the feed hopper distribution device comprising: 
a supply channel (see fig.1 below) arranged for forwarding the material to be crushed from an inlet opening (see fig.1 below) arranged adjacent to an upper end of the supply channel to a hopper bottom opening (see fig.1 below) arranged in a bottom of the inner hopper and communicating with the rotor (fig.1: (4)), 
the material to be crushed being separable into a first flow (fig.1: the material at (8)) and a second flow (fig.1: the material at the hopper (7)), 
the supply channel having a cross-section that widens along at least a portion of the distance from the upper end to a lower end of the supply channel (see fig.1 below), 


 and an upper hopper portion (fig.1: (1)) located on top of the supply channel (see fig.1 below), 
the upper hopper portion having a bottom portion and an upper inlet end (see fig.1 below), 
the supply channel extending from the bottom portion of the upper hopper portion  to the inner hopper bottom (see fig.1 below)

MacDonald does not disclose wherein the upper hopper portion supports at least one upper throttle plate at the bottom portion, the inlet opening being arranged in the at least one upper throttle plate and being aligned with the hopper bottom opening, 
the supply channel extending from the at least one upper throttle plate to the inner hopper bottom;
However, MacDonald disclose a control gate (fig.1: (10), corresponding to a throttle plate) at the bottom of the inner hopper (9), wherein The control gate used to regulate the flow to the rotor can be at any particular location and indeed it would be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of MacDonald to have  the upper hopper portion supports at least one upper throttle plate at the bottom portion, the inlet opening being arranged in the at least one upper throttle plate and being aligned with the hopper bottom opening thereby having the supply channel extending from the at least one upper throttle plate to the inner hopper bottom in order to regulate the flow of the material between the upper hopper portion and the supply channel (MacDonald: co.3 last 8 lines).

    PNG
    media_image1.png
    772
    1075
    media_image1.png
    Greyscale











Regarding claim 3, MacDonald disclose the upper hopper portion (fig.1: (1)) has a shape of an upwardly open cylinder to which the material to be crushed may be supplied and further forwarded to the supply channel (see fig.1 below).  

Regarding claim 4, MacDonald disclose  the supply channel has, at least along a portion thereof, a shape selected from truncated cones, truncated pyramids, and bell-shapes (see fig.1 above).  

Regarding claim 6, MacDonald disclose  an upper inlet end (see fig.1 above) dividing the material to be crushed to flow as the first flow of material to be crushed to the rotor or to flow as the second flow of material to be crushed to the position outside of the rotor.  

Regarding claim 7, MacDonald disclose the upper inlet end (see fig.1 above) of the feed hopper distribution device is arranged to be located vertically above a lower end of the at least one outlet (removal mean) (col.2 lines 39-43).  

Regarding claim 8, MacDonald disclose the supply channel (see fig.1 above) is arranged to form a material space (see fig.1 above) together with the inner hopper and an inner hopper bottom of the inner hopper for housing an inner hopper wall of crushing material to be crushed in the feed hopper means.  

Regarding claim 9, MacDonald disclose a side wall of the supply channel forms an angle (see fig.1 above) to the vertical plane. 
MacDonald does not disclose the side wall of the supply channel forms an angle of 5-30 to the vertical plane.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to MacDonald to modify the angle of the side wall of the supply channel to be at 5-30 to the vertical plane in order to prevent the material from impeded each other as little as possible, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 10, MacDonald disclose wherein an inner width of the inlet opening, arranged at an upper throttle plate, is smaller than the width of the upper end of the supply channel (fig.1: the gate (10) is a control gate, the width of the gate can be control as desired).

Regarding claim 11, MacDonald disclose a vertical shaft impact crusher (abstract and fig.1) (col.1 lines 10-13) (col.2 lines 11-57) comprising: 
a rotor (fig.1: (4)) arranged in a housing; 
a feed hopper means ((fig.1: (7) and (9))  arranged for feeding raw material to be crushed to the rotor, 

a supply channel (see fig.1 above) arranged for forwarding the material to be crushed from an inlet opening (see fig.1 above) arranged adjacent to an upper end of the supply channel to a hopper bottom opening (see fig.1 above) arranged in a bottom of the inner hopper and communicating with the rotor (fig.1: (4)), 
the material to be crushed being separable into a first flow (fig.1: the material at (8)) and a second flow (fig.1: the material at the hopper (7)), 
the material to be crushed being separable into a first flow (fig.1: the material at (8)) and a second flow (fig.1: the material at the hopper (7)), 
wherein an upper hopper portion (fig.1: (1)) is located on top of the supply channel (see fig.1 above),,
 the upper hopper portion having a bottom portion and an upper inlet end (see fig.1 above),, 
the supply channel having a cross-section that widens along at least a portion of the distance from the upper end to a lower end of the supply channel (see fig.1 above), 
the feed hopper distribution device being arranged to be mounted inside of the inner hopper and to forward the first flow of the material to be crushed (fig.1: the material at (8)) to the rotor via the supply channel (see fig.1 above) and to forward the second flow of the material (the material at (7)) to be crushed via at least one outlet (fig.1: the outlet at (11)) formed in the inner hopper to a space formed between the inner 

MacDonald does not disclose  wherein the upper hopper portion supports at least one upper throttle plate at the bottom portion, the inlet opening being arranged in the at least one upper throttle plate and being aligned with the hopper bottom opening, 
the supply channel extending from the at least one upper throttle plate to the inner hopper bottom.

However, MacDonald disclose a control gate (fig.1: (10), corresponding to a throttle plate) at the bottom of the inner hopper (9), wherein The control gate used to regulate the flow to the rotor can be at any particular location and indeed it would be preferable to ensure that there is a means whereby both the rotor flow and the surround flow can be controlled (co.3 last 8 lines);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of MacDonald to have  the upper hopper portion supports at least one upper throttle plate at the bottom portion, the inlet opening being arranged in the at least one upper throttle plate and being aligned with the hopper bottom opening thereby having the supply channel extending from the at least one upper throttle plate to the inner hopper bottom in order to regulate the flow of the material between the upper hopper portion and the supply channel (MacDonald: co.3 last 8 lines).


Regarding claim 12, MacDonald disclose a method of crushing material in a vertical shaft impact crusher (abstract and fig.1) (col.1 lines 10-13) (col.2 lines 11-57) having a rotor (fig.1: (4)) arranged in a housing and a feed hopper means ((fig.1: (7) and (9)) arranged for feeding material to be crushed to the rotor, 
the method comprising: 
providing a feed hopper distribution device including a supply channel (see fig.1 above) disposed in an inner hopper (fig.1: (9)) and arranged for forwarding the material to be crushed from an inlet opening (see fig.1 above) arranged adjacent to an upper end of the supply channel to a hopper bottom opening (see fig.1 above) arranged in a bottom of the inner hopper and communicating with the rotor (fig.1: (4)), 
and an upper hopper portion (fig.1: 91)) located on top of the supply channel(see fig.1 above), 
the upper hopper portion having a bottom  portion and an upper inlet end (see fig.1 above), 
feeding material to be crushed to the feed hopper distribution device of the feed hopper means (fig.1: the material at (9)); 
forwarding the material to be crushed via the supply channel of the feed hopper distribution device (fig.1: the material at (8)), 
the supply channel having a cross-section that widens along at least a portion of the distance from the upper end to a lower end of the supply channel (see fig.1 below); 

 and a second flow of material (fig.1: the material at the hopper (7)) and supplying that second flow outside of the supply channel to a position outside of the rotor for being hit by the first flow of material (fig.1: the material at (3)) accelerated by the rotor; and feeding the material further to the rotor for being crushed (fig.1).  

MacDonald does not disclose the upper hopper portion supporting at least one upper throttle plate, 
and the inlet opening being arranged in the at least one upper throttle plate at the bottom portion and being aligned with the hopper bottom opening, the supply channel extending from the at least one upper throttle plate to the inner hopper bottom;

However, MacDonald disclose a control gate (fig.1: (10), corresponding to a throttle plate) at the bottom of the inner hopper (9), wherein The control gate used to regulate the flow to the rotor can be at any particular location and indeed it would be preferable to ensure that there is a means whereby both the rotor flow and the surround flow can be controlled (co.3 last 8 lines);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of MacDonald to have  the upper hopper portion supports at least one upper throttle plate at the bottom portion, the inlet opening being arranged in the at least one upper throttle plate and 

Regarding claim 14, MacDonald disclose comprising the steps of forming a wall of material in a material space (see fig.1 above) formed between the supply channel, an inner hopper (fig.1: (9)) of the feed hopper means and an inner hopper bottom of the inner hopper, and 
allowing the second flow of material to slide along a slope formed on the wall of material and extending from an upper inlet end (see fig.1 above) of the feed hopper distribution device to at least one outlet formed in the inner hopper and further to the position outside of the rotor (fig.1: the material at (7)) (col.2 lines 11-57).  

Regarding claim 15, MacDonald does not disclose comprising the step of arranging the upper throttle plate at the top of the supply channel and selecting a width of an inlet opening of the upper throttle plate that provides the largest amount of material to be crushed flowing vertically down through the supply channel to the rotor;
However, MacDonald disclose a control gate (fig.1: (10), corresponding to a throttle plate) at the bottom of the inner hopper (9), wherein The control gate used to regulate the flow to the rotor can be at any particular location and indeed it would be preferable to ensure that there is a means whereby both the rotor flow and the surround flow can be controlled (co.3 last 8 lines);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of MacDonald to have  the step of arranging the upper throttle plate at the top of the supply channel and selecting a width of an inlet opening of the upper throttle plate that provides the largest amount of material to be crushed flowing vertically down through the supply channel to the rotorin order to regulate the flow of the material between the upper hopper portion and the supply channel (MacDonald: co.3 last 8 lines).

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (US4662571A) in view of Thomas (US1390839A).

Regarding claim 1, MacDonald disclose a feed hopper distribution device for feeding material to be crushed to a rotor (fig.1: (4)) of a vertical shaft impact crusher (abstract and fig.1) (col.1 lines 10-13) (col.2 lines 11-57), 
the feed hopper distribution device ((fig.1: (7) and (9)) being arranged to be mounted in and to form part of a feed hopper means feeding the material to be crushed to the rotor (fig.1 and abstract), 
the feed hopper means including an inner hopper (fig.1: (9)) and an outer hopper (fig.1: (7)), 
the feed hopper distribution device comprising: 
a supply channel (see fig.1 above) arranged for forwarding the material to be crushed from an inlet opening (see fig.1 above) arranged adjacent to an upper end of 
the material to be crushed being separable into a first flow (fig.1: the material at (8)) and a second flow (fig.1: the material at the hopper (7)), 
the supply channel having a cross-section that widens along at least a portion of the distance from the upper end to a lower end of the supply channel (see fig.1 above), 

the feed hopper distribution device being arranged to be mounted inside of the inner hopper and to forward the first flow of the material to be crushed (fig.1: the material at (8)) to the rotor via the supply channel (see fig.1 above) and to forward the second flow of the material (the material at (7)) to be crushed via at least one outlet (fig.1: the outlet at (11)) formed in the inner hopper to a space formed between the inner and outer hoppers, and further to a position at the outside of the rotor (fig.1: the materials at (3)) (col.2 lines 11-57);

 and an upper hopper portion (fig.1: (1)) located on top of the supply channel (see fig.1 above), 
the upper hopper portion having a bottom portion and an upper inlet end (see fig.1 above), 
the supply channel extending from the bottom portion of the upper hopper portion  to the inner hopper bottom (see fig.1 above).



MacDonald does not disclose wherein the upper hopper portion supports at least one upper throttle plate at the bottom portion, the inlet opening being arranged in the at least one upper throttle plate and being aligned with the hopper bottom opening, 
the supply channel extending from the at least one upper throttle plate to the inner hopper bottom.
Thomas disclose a crusher (page 2 paragraph 45), comprising:
an upper hopper portion (see fig.3 below) (page 5 paragraph 55-,
a supply channel (fig.3 : (201)) having an inlet opening
the upper hopper portion supports at least one upper throttle plate (fig.3: (211)) at a bottom portion (see fig.3 below), 
the inlet opening being arranged in the at least one upper throttle plate (fig.3: (211)) and being aligned with the hopper bottom opening (see fig.3 below), 

MacDonald disclose a control gate (fig.1: (10), corresponding to a throttle plate) at the bottom of the inner hopper (9), wherein The control gate used to regulate the flow to the rotor can be at any particular location and indeed it would be preferable to ensure that there is a means whereby both the rotor flow and the surround flow can be controlled (co.3 last 8 lines);
Both of the prior arts of MacDonald and Thomas concerned with controlling the feeding material;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of MacDonald to 

    PNG
    media_image2.png
    732
    1065
    media_image2.png
    Greyscale





























Regarding claim 10, Thomas teaches wherein an inner width of the inlet opening, arranged at an upper throttle plate, is smaller than the width of the upper end of the supply channel (see fig.3 above).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725